                                          Case 4:21-cv-04826-YGR Document 17 Filed 09/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SCOTT JOHNSON,
                                   7                                                           Case No. 21-cv-4826-YGR
                                                         PLAINTIFF,
                                   8
                                                  v.                                           ORDER OF CONDITIONAL
                                   9                                                           DISMISSAL
                                         FAIR OAKS LLC, ET AL.,
                                  10                                                           Dkt. No. 16
                                                         DEFENDANTS.
                                  11

                                  12
Northern District of California




                                               The parties to the action, by and through their counsel, have advised the Court that they have
 United States District Court




                                  13
                                       agreed to settlement.
                                  14
                                               Based thereon, this matter is DISMISSED WITH PREJUDICE and any hearings and deadlines in
                                  15
                                       this matter are VACATED.
                                  16
                                               It is further ORDERED that if any party certifies to the Court, with proper notice to all other
                                  17
                                       parties, within ninety (90) days from the date of this Order, that the case should be reopened for failure
                                  18

                                  19   of a condition of settlement, this Order shall be vacated, and this cause shall be restored to the calendar

                                  20   for further proceedings.

                                  21           IT IS SO ORDERED.
                                  22
                                               September15, 2021
                                       Dated: _____________
                                  23
                                                                                          ______________________________________
                                  24                                                             YVONNE GONZALEZ ROGERS
                                                                                              UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
